DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is responsive to Application No. 17/259,585 filed on January 12, 2021. Claims 1-20 are subject to examination.

Claim Objections
3.	The following claims are objected to because of the following informalities: 
	in claim 1 “the phase” (lines 7-8) should be replaced with “the nonzero phase” and “to amplify and frequency multiply and phase multiply” (lines 13-14) should be replaced with “to amplify, frequency multiply and phase multiply”;
	in claim 11 “A millmeter wave” (line 1) should be replaced with “A millimeter wave”, “the phase” (lines 9-10) should be replaced with “the nonzero phase” and “to amplify and frequency multiply and phase multiply” (lines 15-16) should be replaced with “to amplify, frequency multiply and phase multiply”;
in claim 18 “The a MMW transmitter” (line 1) and should be replaced with “The MMW transmitter”.
Appropriate correction is required. Regarding claims 2-10, 12-17 and 19-20 are objected to as being dependent on objected claims.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
I. 	Determining the scope and contents of the prior art. 
II. 	Ascertaining the differences between the prior art and the claims at issue. 
III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 8-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Darwish (US 2017/0171012 A1) and in view of Hagh (US 2004/0101065 A1).

Regarding claims 11 (transmitter) & 1 (apparatus), Darwish teaches a millmeter wave (MMW) transmitter (Figure 1, Block 10 “transmitter” & Paragraph 31: the transmitter transmitting in the range of 0.1 THz to 10 THz (mm-Wave)), the MMW transmitter comprising: an input signal source circuitry configured to provide an input signal (Figure 1, Block 12 “Frequency Source”); and a MMW circuitry comprising: a phase modulation circuitry (Figure 1, Blocks 24 and 26 “Phase Shifter”) configured to receive data (Figure 1, Elements 28 and 30 of Block “Phase Shifter”) and a plurality of divided input signals, each divided input signal having an input frequency, fm, (Figure 1, Block 18 “Power Splitter” & Paragraph 33: 10 GHz signals on the outputs 20 and 22) the phase modulation circuitry further configured to provide as output a plurality of phase modulation circuitry output signals (Figure 1, output of Block 18 “Power Splitter”, “a2” & “b2”), each phase modulation circuitry output signal corresponding to a respective divided input signal (Figure 1, input of Block 18 “Power Splitter”, “a1” & “b1”), at least one phase modulation circuitry output signal having a nonzero phase relative to the divided input signals, the phase related to the data (Figure 1, Block 18 “Power Splitter” & Figure 2A φ1, φ2); 17WO 2020/014444PCT/US2019/041350a plurality of amplifier multiplier chain circuitries (Figure 1, Blocks 36, 54 & 38, 56), each amplifier multiplier chain circuitry coupled to a respective output of the phase modulation circuitry and configured to receive a respective phase modulation circuitry output signal, each amplifier multiplier chain circuitry comprising a power amplifier (Figure 1, Block 54/56) and a frequency multiplier (Figure 1, Block 36/38), each amplifier multiplier chain circuitry configured to amplify and frequency multiply and phase Figure 1, output of Block/s 54/56 “a4”/“b4”); and a power combiner circuitry configured to sum a plurality of power combiner input signals to yield an output signal, a modulation of the output signal related to the data (Figure 1, Block 62 “Power Combiner”). Although Darwish teaches the data, Darwish does not explicitly disclose input data (I/Q). In a related field of endeavor, Hagh discloses input data (Figure 2, Element 209 “Input Data”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Darwish’s data to include input data as in Hagh. One of ordinary skill in the art would be motivated to do so to improve performance, Paragraph 16.

Regarding claims 18 & 8, The combination of Darwish and Hagh teaches the transmitter of claim 11 and the apparatus of claim 1. In addition, Hagh discloses wherein the phase modulation circuitry comprises a first phase shifter circuitry and a second phase shifter circuitry, the first phase shifter circuitry configured to receive in phase input data (Figure 2, Block 206 “Phase Shifter” Element “Si(t)”) and the second phase shifter circuitry configured to receive quadrature input data (Figure 2, Block 206 “Phase Shifter” Element “Sq(t)”).  

Regarding claims 19 & 9, Hagh further discloses wherein an output signal modulation corresponds to quadrature phase shift keying (QPSK) (Paragraph 3: QPSK).  

Regarding claims 20 & 10, The combination of Darwish and Hagh teaches the transmitter of claim 11 and the apparatus of claim 1. In addition, Darwish discloses wherein the MMW circuitry comprises a power divider circuitry and two amplifier multiplier chain circuitries, the Figure 1, Block 18 “Power Splitter”, Block 36/38, Block 54/56 & Paragraph 63: a factor of x2 multiplication).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/